DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-11 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s)  1, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20140116495) and in view of Woo et al (PG Pub 20150207003)
Regarding claim 1, Kim et al teaches a solar module comprising:
solar cell 101 [fig 7];

a light reflector 256  above a surface of the solar cell, the light reflector being elongated [fig 7]

a protective component 251 that covers the surface of the solar cell; and an encapsulant 252 between the solar cell and the light reflector and  the protective component [fig 7]

the light reflector is disposed along only one direction and is not disposed along a direction orthogonal to the one direction when the surface of the solar cell is viewed from a normal direction [para 30 fig 5 and 7]

Kim et al teaches the reflector as claimed, but Kim et al does not teach the reflector having structure as claimed.
Woo et al teaches a solar cell module comprising light reflector being elongated and including a light reflective film FRC and an insulating component RFB [para 81]. Also, the light reflective film has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, and a tangential direction of at least part of a ridge line of the protruding portion and a longitudinal direction of a part of the light reflector intersect when the solar cell is seen in a plan view, the part of the light reflector including the at least part of the ridge line [fig 5 9]. Also, Woo eta l teaches the straight side and a longitudinal direction of the light reflector are parallel when the surface of the solar cell is viewed in a normal direction, and the tangential direction of the at least part of a ridge line of the protruding portion and the straight side intersect when the surface of the solar cell is viewed in the normal direction [fig 7 A B 9 para 120-122].


Regarding claim 6, modified Kim et al teaches the ridge line of the protruding portion in the uneven structure is zigzag when the solar cell is seen in the plan view [fig 4A-B, Woo et al]
Regarding claim 8,  modified Kim et  al teaches a plurality of solar cells each being the solar cell, the plurality of solar cells being coplanar and spaced apart from each other, wherein on a side facing back surfaces of the plurality of solar cells, the light reflector extends across two of the plurality of solar cells that are adjacent [fig 5, Kim et al].
Regarding claim 9, modified Kim et al teaches the light reflector only being partially overlapped the solar cell in a thickness direction of the solar cell module [fig 7, Kim et al].
Regarding claim 10, modified Kim et al teaches the reflector being disposed along only one direction and along a straight side on a peripheral portion of the solar cell [fig 5 para 30], and modified Kim teaches the straight side and a longitudinal direction of the light reflector are parallel when the surface of the solar cell is viewed in a normal direction, and the tangential direction of the at least part of a ridge line of the protruding portion and the straight side intersect when the surface of the solar cell is seen in the normal direction (as shown in claim 1) [fig 9 para 120-122].
 

Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20140116495) and Woo et al (PG Pub 20150207003) as applied to claim 1 and 6 above, and further in view of Collete et al (PG pub 20020007845).
Regarding claim 2, modified Kim et al teaches the reflector having uneven structure as claimed, but modified Kim et al does not teach the reflector having structure as claimed. It is noted that changing the shape would change the width W and L as well as the angle as claimed.

Collette et al teaches a reflector being used between solar cells and the shape of the reflector being controlled or optimized for better illumination uniformity [para 75]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the shape of the reflector to meet the claimed expression 1 and 2 for better illumination uniformity [para 75]. 

Regarding claim 3, 7, modified Kim et al teaches the reflector having uneven structure as claimed, but modified Kim et al does not teach the reflector having structure as claimed. It is noted that changing the shape would change the width W and L as well as the angle as claimed.

Collette et al teaches a reflector being used between solar cells and the shape of the reflector being controlled or optimized for better illumination uniformity [para 75]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the shape of the reflector to arrive the claimed angle for better illumination uniformity [para 75]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20140116495) and Woo et al (PG Pub 20150207003) as applied to claim 1 above, and further in view of Moon et al (PG pub 20130340804).
Regarding claim 11, modified Kim et al teaches the claimed limitation, but modified Kim does not teach the light reflective film faces a back surface protective component.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective film of modified Kim et al to be faced the back surface protective component for increasing the reflecting light and improving the cell’s efficiency [para 120].
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Kim and Woo does not teaches the claimed amendment.
The examiner respectfully disagrees. Kim and Woo teaches the claimed amendment as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726